Citation Nr: 0910707	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-25 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for lumbar spine 
disability, currently rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in December 2006, a statement of 
the case was issued in July 2007, and a substantive appeal 
was received in August 2007.  The Veteran requested a Board 
hearing, however, he withdrew that request in October 2007.  
The Veteran testified at a hearing before the RO in December 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the December 2007 RO hearing, the Veteran apparently 
indicated that he was now receiving Social Security 
disability benefits for his lumbar spine.  It does not appear 
that any Social Security Administration (SSA) records have 
been obtained.  In Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) the U.S. Court of Appeals for Veterans Claims (Court) 
held, in essence, that records pertaining to SSA disability 
claims in possession of SSA are constructively in possession 
of VA (See 38 C.F.R. § 3.201), and that if VA does not seek 
to secure such records from SSA, it violates its duty to 
assist the claimant under 38 U.S.C.A. § 5107(a).    

The record shows that the Veteran receives treatment for his 
lumbar spine disability at the Loma Linda VA healthcare 
system.  The Board finds that the RO/AMC should make an 
attempt and obtain the VA treatment records from the Loma 
Linda VA healthcare system dated from December 2007.  VA has 
a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA copies of their 
determination on the Veteran's claim for 
SSA disability benefits, as well as copies 
of the medical records considered in 
conjunction with that determination.  

2.  Obtain all records of the Veteran's 
treatment for his lumbar spine disability 
from the VA medical facility in Loma Linda 
dated from December 2007.  Incorporate the 
records into the Veteran's claims file.  
If no records are available, documentation 
stating such should be incorporated into 
the claims file.

3.  Readjudicate the matter on appeal to 
include consideration of whether an 
extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) is warranted.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the claimant and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




